ACCEPTED
                                                                                      06-15-00076-CV Appeal
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                        12/7/2015 8:54:27 AM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK

                                 NO. 06-15-00076-CV

                                   IN THE                                   FILED IN
                                                                     6th COURT OF APPEALS
                           SIXTH COURT OF APPEALS                      TEXARKANA, TEXAS
                              TEXARKANA, TEXAS                       12/7/2015 8:54:27 AM
                                                                         DEBBIE AUTREY
                                                                             Clerk

         TEXAS HEALTH AND HUMAN SERVICES COMMISSION
               AND OFFICE OF INSPECTOR GENERAL,
                                            Appellants,

                                            v.

                           ANTOINE DENTAL CENTER,
                                                                   Appellee.


         On appeal from the 200th District Court, Travis County, Texas
                        Cause No. D-1-GN-14-002229



                    FIRST UNOPPOSED MOTION TO
                 EXTEND TIME TO FILE RESPONSE BRIEF

  Appellee asks the Court to extend the time to file Appellee’s Response Brief for

an extension of 30 days.

                                   A. Introduction

  1. Appellee is Antoine Dental Center.

  2. This motion is filed within the period to file a motion to extend the time to

file briefs, as required by Rules 10.5 and 38.6.

  3. The Appellant, Texas Health and Human Services Commission and Office

of the Inspector General (“OIG”), is not opposed to this motion.
 Appellee Antoine Dental Center’s Motion to Extend Time to File Response Brief
 Page 1 of 4
                            B. Argument & Authorities

  4. The Court may grant an extension of time to file briefs under Texas Rule of

Appellate Procedure 38.6.

  5. The deadline to file the Response Brief is December 9, 2015.

  6. Appellant requests this extension due to counsel having:

        - Intervening cases that had immediate impending deadlines preventing a

timely reply brief to be completed, including an emergency amicus brief filed in

Case No. 03-15-262-CV, Texas Association of Acupuncture and Oriental Medicine

v. Texas Board of Chiropractic Examiners and Yvette Yarbrough, Executive

Director, and a separate appellate brief due in 03-15-349-CV, Shamrock

Psychiatric, P.A., v. Texas Health and Human Services Commission, Kyle Janek,

and Douglas Wilson.

      - Two unexpected, late set depositions in No. 13-0551-FC3, IMMO Rafferty

McDonald and Emily McDonald and in the Interest of JTM and DKM, currently

pending in Willamson County Court at Law No. 3, distracted the undersigned

counsel from reviewing and addressing Appellant’s brief for over a week.

      The Thanksgiving holiday period which reduced work productivity time

within the office.

  7. No previous extension has been requested or granted to extend the time to

file Appellee’s Brief.


 Appellee Antoine Dental Center’s Motion to Extend Time to File Response Brief
 Page 2 of 4
                                       C. Prayer

  8. For these reasons, Appellee asks the Court to grant an extension of time to

file its Response Brief until January 8, 2015.


                                         Respectfully Submitted,

                                         ___________________________
                                         Jason Ray
                                         State Bar No. 24000511
                                         RIGGS & RAY, P.C.
                                         506 West 14th Street
                                         Austin, Texas 78701
                                         (512) 457-9806 Telephone
                                         (512) 457-9066 Facsimile
                                         jray@r-alaw.com
                                         ATTORNEY FOR APPELLEE




                       CERTIFICATE OF CONFERENCE

      I communicated by email on December 4, 2015 with opposing counsel,

Raymond C. Winter, and he advised that he does not oppose this motion.



                                         ___________________________
                                         Jason Ray




 Appellee Antoine Dental Center’s Motion to Extend Time to File Response Brief
 Page 3 of 4
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Motion to Extend Time to

File Response Brief was served via e-mail and e-service on the 7th day of December,

2015 on the following:

         Counsel for Appellant Texas Health and Human Services Commission
                             and Office of the Inspector General
Raymond C. Winter
Chief, Civil Medicaid Fraud Division
Reynolds B. Brissenden
Noah Reinstein
Assistant Attorneys General
Office of the Attorney General
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 936-1709
Facsimile: (512) 936-0674
E-mail: raymond.winter@texasattorneygeneral.gov
E-mail: reynolds.brissenden@texasattorneygeneral.gov
E-mail: noah.reinstein@texasattorneygeneral.gov




                                         Jason Ray




 Appellee Antoine Dental Center’s Motion to Extend Time to File Response Brief
 Page 4 of 4